Case 1:19-cv-00302-MN-JLH Document 140 Filed 08/28/20 Page 1 of 2 PageID #: 3172




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  EVERTZ MICROSYSTEMS LTD.,                         )
                                                    )
                          Plaintiff,                )
                                                    )
                   v.                               ) C.A. No. 19-302 (MN) (JLH)
                                                    )
  LAWO INC., LAWO NORTH AMERICAN                    )
  CORP. and LAWO AG,                                )
                                                    )
                          Defendants.               )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        WHEREAS, on August 13, 2020, Magistrate Judge Hall issued a Report and

 Recommendation (“the Report”) (D.I. 139) in this action regarding claim construction;

        WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

 Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

 of the record.

        THEREFORE, IT IS HEREBY ORDERED this 28th day of August 2020 that the Report

 and Recommendation is ADOPTED.

        The agreed-upon claim term is construed as follows:

        1.        “unique global identification code” / “global identification code” means “a signal
                  identifier unique to each packet source signal, such that each packet source signal
                  may be identified using the signal identifier”
                  (’838 Patent, Claim 1; ’322 Patent, Claims 1, 2, 4, 10, 12; ’217 Patent, Claims 1, 2,
                  9-10, 15, 17-19)

        The disputed claim terms are construed as follows:

        1.        “input processor” – no construction necessary
                  (’838 Patent, Claims 1, 4; ’322 Patent, Claims 10-11; ’217 Patent, Claims 9, 15-16)

        2.        “processed signal” means “a signal that has been altered in some fashion”
                  (’838 Patent, Claims 1-3; ’322 Patent, Claims 1, 7-8, 10-11; ’217 Patent, Claims
                  1, 7-9, 12-13, 15-16)
Case 1:19-cv-00302-MN-JLH Document 140 Filed 08/28/20 Page 2 of 2 PageID #: 3173




       3.    “couple”/ “coupling”/ “coupled” means “connect”/ “connecting”/ “connected”
             (’838 Patent, Claims 1, 4; ’391 Patent, Claims 1, 2, 9, 10, 14-17; ’139 Patent,
             Claims 1, 8, 9, 16; ’877 patent, Claim 1)

       4.    “video router” means “a router for video signals”
             (’391 Patent, Claims 1-13, 19; ’139 Patent, Claims 1-3, 11, 14-19; ’877 patent,
             Claims 1, 11)

       5.    “[line card] cross-point switch” / “[fabric card] cross-point switch” – no
             construction necessary
             (’391 Patent, Claims 1, 2, 5, 7, 13-19; ’139 Patent, Claims 1-6, 9, 11, 14-18, 20;
             ’877 patent, Claims 1, 11)

       6.    “frame input terminals” means “ports for receiving one or more input signals”
             (’398 Patent, Claims 1, 3-6, 9-12)

       7.    “frame output terminals” means “ports for producing one or more output signals”
             (’398 Patent, Claim 1)




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                              2
